Citation Nr: 0904264	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-03 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
cold injury to the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1950 to 
January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The December 2003 rating decision 
confirmed and continued the August 1952 denial of service 
connection for frostbite residuals of the hands.

The Veteran appeared at a Travel Board Hearing in August 2006 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.

In November 2006 and January 2008, the Board remanded the 
claim for adequate notice to be provided to the Veteran.  The 
case has been returned to the Board for further appellate 
review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An August 1952 rating decision denied claims of 
entitlement to service connection for residuals of cold 
injury to the hands.  That decision is final.

2.  The evidence submitted since the August 1952 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for residuals of cold injury to the hands, and 
does not raise a reasonable possibility of substantiating 
that claim.




CONCLUSION OF LAW

The August 1952 rating decision is final.  New and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for residuals of cold 
injury to the hands.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 3.159 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in September 2003 of the information and evidence needed to 
substantiate and complete a claim.  The Veteran was provided 
appropriate information and evidence necessary to reopen the 
claim of entitlement to service connection for residuals of 
cold injury.  The Veteran was adequately informed of the 
specific basis for the prior denial of his claims and that he 
needed to submit new and material evidence in correspondence 
dated January 2008.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

VA did fail to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decision in question for 
the claim on appeal.  Specifically, VA did not inform the 
Veteran of how disability evaluations and effective dates are 
assigned until July 2006.  The record, however, shows that 
any prejudice that failure caused was harmless, as the Board 
concludes below that the preponderance of the evidence is 
against the Veteran's claim for reopening his claim for 
service connection, and thus any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including, as warranted by law, affording a VA 
examination.  The Board also notes that the Veteran believes 
that his October 2003 VA examination was inadequate because 
specific tests were not performed, such as radiographic or 
infrared thermography.  See August 2006 Board hearing, pp. 6-
7.  He has repeatedly requested a new examination.  See 
October 2007 letter.  The Board finds that the VA examination 
was not inadequate for the purposes of adjudicating this 
claim.  The examiner provided a full review of the Veteran's 
claims file.  She also performed sensory testing, but did not 
find there was a need for further testing based upon the 
negative findings.  The Board finds that the examination was 
adequate for purposes of adjudication.  As to providing a new 
and separate examination, under 38 C.F.R. § 3.159(c)(4)(iii) 
(2008), providing a VA examination in a new and material 
evidence claim can only be considered if new and material 
evidence is actually presented or secured.  The Board finds 
that the Veteran did not present new and material evidence in 
this claim; therefore, a new VA examination is not 
appropriate.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303 (2008).  The absence of any one 
element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108.
  
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.; Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran was originally denied entitlement to service 
connection for residuals of cold injury because there was no 
evidence of a post-service disability.  See August 1952 
rating decision.  Therefore, for evidence to be new and 
material, it must reveal that the Veteran has a competent 
diagnosis of residuals of cold injury.

The Veteran's claims file does not contain any evidence of a 
current disability.  Although the Veteran complains of 
sensitivity to cold, numbness, and pain in his hands, he has 
not submitted any evidence containing a competent diagnosis 
of residuals of cold injury.  At an October 2003 VA 
examination, the Veteran reported sloughing of the skin on 
the palms of his hands.  A physical examination of the 
Veteran's hands showed that nail beds were normal.  The 
capillary filling at the fingertips was also normal.  Hair 
and pulses were present.  Sensory to temperature and touch 
and vibration were within normal limits.  The examiner noted 
subjective complaints of cold intolerance of the hands, but 
no physical findings to support significant cold injury.

Without a competent diagnosis of residuals of cold injury, 
the claim cannot be reopened.  At the Board hearing, the 
undersigned noted that she found the Veteran credible and 
believed him to have suffered a cold injury while serving in 
Korea.  The Board has taken into consideration the Veteran's 
own beliefs and assertions that he currently suffers from 
residuals of frostbite.  While the Veteran is competent to 
report he sustained a cold injury during cold temperatures in 
service, as a lay person, however, he does not have the 
requisite training and expertise to render an opinion on a 
medical matter, such as the current diagnosis of a claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board has also considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
Veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for residuals of 
cold injury.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


